Exhibit 10(y)



2013 NON-EMPLOYEE DIRECTOR FEE DEFERRAL PLAN


I. Purpose
The 2013 Non-Employee Director Fee Deferral Plan (the "Plan") enables each
Director of Eaton Corporation plc ("Eaton" or the "Company") who is not employed
by the Company or any of its subsidiaries to defer receipt of fees that may be
payable to him or her for future services as a member of the Board of Directors
of the Company (the "Board") or as chairman or as a member of any committee of
the Board. The purpose of the Plan is to help attract and retain highly
qualified individuals to serve as members of the Company's Board of Directors
and as members of committees thereof.
II. Eligibility
All members of the Board who are not employed by the Company or any of its
subsidiaries are eligible to participate in the Plan with respect to amounts
earned as fees for services as a member of the Board or as Chair or a member of
any committee of the Board.
III. Definitions
The terms used herein shall have the following meanings:
Account - A bookkeeping account established by Eaton for a Participant to which
may be credited Deferred Fees and earnings or losses thereon.
Agreement - A written agreement between Eaton and a Participant deferring the
receipt of Fees and indicating the term of the deferral.
Beneficiary - The person or entity designated in writing executed and delivered
by the Participant to the Committee. If that person or entity is not living or
in existence at the time any unpaid balance of Deferred Fees becomes due after
the death of a Participant, the term "Beneficiary" shall mean the Participant's
estate or legal representative or any person, trust or organization designated
in such Participant's will.
Board - The Board of Directors of Eaton.
Change in Control - Shall be deemed to have occurred upon the occurrence of (i)
a change in the ownership of Eaton, (ii) a change in effective control of Eaton,
or (iii) a change in the ownership of a substantial portion of the assets of
Eaton. For purposes of this definition, except as provided below, a change in
the ownership of a Eaton occurs on the date that any one (1) person, or more
than one (1) person acting as a group (as defined in Treasury Regulation §
1.409A-3(i)(5)(v)(B)), acquires ownership of shares of Eaton that, together with
shares held by such person or group, constitutes more than fifty (50) percent of
the total fair market value or total voting power of the shares of Eaton.
However, if any one (1) person, or more than one (1) person acting as a group,
is considered to own more than fifty (50) percent of the total fair market value
or total voting power of the shares of Eaton, the acquisition of additional
shares by the same person or persons is not considered to cause a change in the
ownership of Eaton (or to cause a change in the effective control of Eaton). An
increase in the percentage of shares owned by any one (1) person, or persons
acting as a group, as a result of a transaction in which Eaton acquires its
shares in exchange for property will be treated as an acquisition of shares for
purposes hereof. This shall apply only when there is a transfer of shares of
Eaton (or issuance of shares of Eaton) and shares in Eaton remain outstanding
after the transaction. A change in the effective control of Eaton occurs only on
either of the following dates: (1) The date any one (1) person, or more than one
(1) person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of shares of Eaton possessing thirty (30) percent or more of
the total voting power of the shares of Eaton; or (2) the date a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the individuals who had
comprised the Board before the date of the appointment or election. A change in
the ownership of a substantial portion of Eaton assets occurs on the date any
one (1) person, or more than one (1) person acting as a group, acquired (or has
acquired during the 12- month period ending on the date of the most recent
acquisition by such person or persons) assets from Eaton that have a total gross
fair market value equal to or more than forty (40) percent of the total gross
fair market value of all of the assets of Eaton immediately before such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of Eaton, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Application of this definition shall be further subject to rules set forth in
Treasury Regulation §1.409A-3(i) relating to persons acting as a group,
transfers to related persons, and certain back-to-back arrangements.
Code - Internal Revenue Code of 1986, as it may be amended from time to time.








--------------------------------------------------------------------------------



Committee - The Governance Committee of the Board or such other committee as the
Board may from time to time designate for purposes of administration of the
Plan.
Common Share Retirement Deferred Fees - Retirement Deferred Fees that are
converted into share units in accordance with Article VI.
Deferred Fees - That portion of Fees deferred pursuant to the Plan.
Eaton - Eaton Corporation plc, an Irish corporation, and its corporate
successors.
Eaton Common Shares - Ordinary shares, nominal value of $0.01 per share in
Eaton.
Fees - Any amount payable to a Participant for services as a member of the Board
or as Chair or a member of any committee of the Board.
Interest Rate Retirement Deferred Fees - Retirement Deferred Fees that are
credited with Treasury Note Based Interest in accordance with Article VI.
Participant - A member of the Board who is not an employee of Eaton or any of
its subsidiaries and who elects to defer receipt of Fees under the Plan.
Periodic Installments - Annual payments, over a period not to exceed 15 years,
as elected by the Participant in accordance with the terms of the Plan, which
are substantially equal in amount, or, in the case of Common Share Retirement
Deferred Fees, substantially equal in the number of share units being valued and
paid or the number of Eaton Common Shares being distributed, except that
earnings attributable to periods following Retirement or Termination of Service
as a Director shall be included with each payment.
Plan - This 2013 Non-Employee Director Fee Deferral Plan pursuant to which Fees
may be deferred for later payment, adopted December 12, 2012 and effective
January 1, 2013, as set forth herein.
Retirement - The Termination of Service as a Director of a Participant who has
five (5) years of service as a member of the Board and/or as a member of the
Board of Directors of Eaton Corporation.
Retirement Deferred Fees - That portion of Fees deferred for payment at
Retirement or in Periodic Installments commencing at Retirement, as elected by
the Participant in accordance with Article IV.
Short-Term Deferred Fees - That portion of Fees deferred for payment as elected
by the Participant in accordance with Article V.
Termination and Change in Control - The Termination of Service as a Director of
a Participant for any reason whatsoever prior to a Change in Control if there is
a subsequent Change in Control or the Termination of Service as a Director of a
Participant for any reason whatsoever during the two (2)-year period immediately
following a Change in Control.
Termination of Service as a Director - The time when a Participant shall no
longer be a member of the Board, whether by reason of retirement, death,
voluntary resignation, divestiture, removal (with or without cause), or
disability.
Treasury Bill Interest Equivalent - A rate of interest equal to the quarterly
average yield of 13-week U.S. Government Treasury Bills.
Treasury Note Based Interest - A rate of interest equal to the average yield of
10-year U.S. Government Treasury Notes plus 300 basis points.
IV. Election to Defer
Section 4.01 Deferral Options. For each calendar year commencing with 2013, a
Participant may elect to defer the receipt of all or part of his or her Fees as
Short-Term Deferred Fees or Retirement Deferred Fees. Once a Participant has
made an effective election, he or she may not thereafter change that election or
change any allocation between Short-Term Deferred Fees or Retirement Deferred
Fees.
Section 4.02 Amount Deferred. Not less than ten (10) percent of Fees payable for
any calendar year may be deferred under the Plan. If a Participant elects to
allocate a portion of Fees to both Short-Term Deferred Fees and Retirement
Deferred Fees, the amount allocated to each shall be not less than ten (10)
percent of the Fees payable for any calendar year.
Section 4.03 Election Deadline. To be in effect for a calendar year, a
Participant's election must be completed, signed and filed with the Committee on
or before December 31 of the immediately preceding calendar year, except that in
the case of the first year in which a Participant becomes eligible to
participate in the Plan, such election may be made with respect to services
performed subsequent to the election within thirty (30) days after the date the
Participant becomes eligible to participate in the Plan.




--------------------------------------------------------------------------------



Section 4.04 Additional Terms. At the time the Participant elects to defer all
or part of his or her Fees for a calendar year as Short-Term Deferred
Compensation, the Participant shall also specify the year in which payment of
such amount shall commence (which shall not be prior to the second year
following the calendar year for which the Fees were deferred) and the method of
payment selected from those permitted under Article V, provided that payment
shall commence on or about March 15 of the specified year. At the time the
Participant elects to defer all or part of his or her Fees for a calendar year
as Retirement Deferred Fees, the Participant shall also specify that payment of
such amounts be made in a lump sum or in Periodic Installments, including the
term of such Periodic Installments, upon Retirement, provided that the date of
payment or commencement shall be on or about March 15 of the year following the
date of such Retirement, subject to the provisions of Section 6.06.
V. Short-Term Deferred Fees
If elected by a Participant, payment of the amount of Fees allocated to
Short-Term Deferred Fees will be deferred. Short-Term Deferred Fees shall be
credited to the Participant on the date such amount would have been distributed
to him or her if there had been no valid deferral election by establishing an
Account in the Participant's name. Treasury Bill Interest Equivalents shall be
credited quarterly to the Participant's Short-Term Deferred Fees Account until
such compensation is paid to the Participant. Short-Term Deferred Fees, together
with credited Treasury Bill Interest Equivalents, shall be paid to the
Participant in a lump sum or in not more than five annual installments, as
elected by the Participant. Upon the death of a Participant prior to payment of
such amounts, payment shall be made to his or her Beneficiary in a lump sum
within ninety (90) days of the date of such death.
VI. Retirement Deferred Fees
Section 6.01 Duration. If elected by a Participant, payment of the amount of
Fees allocated to Retirement Deferred Fees will be deferred to Retirement.
Retirement Deferred Fees shall be credited to the Participant on the date such
amount would have been distributed to him or her if there had been no valid
deferral election by establishing an Account in the Participant's name.
Section 6.02 Common Share Retirement Deferred Fees. Between fifty (50) percent
and one hundred (100) percent, as elected by the Participant, of the amount
allocated to Retirement Deferred Fees shall be credited to Common Share
Retirement Deferred Fees, and the balance shall be credited to Interest Rate
Retirement Deferred Fees.
Common Share Retirement Deferred Fees shall be converted into a number of share
units based upon the average of the mean prices for Eaton Common Shares for the
twenty trading days of the New York Stock Exchange during which Eaton Common
Shares were traded immediately preceding the end of the calendar quarter in
which the Fees to be deferred were earned. For purposes of the Plan, "mean
price" shall be the mean of the highest and lowest selling prices for Eaton
Common Shares quoted on the New York Stock Exchange on the relevant trading day.
On each Eaton Common Share dividend payment date, dividend equivalents equal to
the actual Eaton Common Share dividends paid shall be credited to the share
units in the Participant's Account, and shall in turn be converted into share
units utilizing the mean price for Eaton Common Shares on the dividend payment
date.
Upon payment of Common Share Retirement Deferred Fees in Eaton Common Shares,
the share units standing to the Participant's credit shall be converted to the
same number of Eaton Common Shares for distribution to the Participant.
Section 6.03 Interest Rate Retirement Deferred Fees. Retirement Deferred Fees
not credited to Common Share Retirement Deferred Fees shall be credited to
Interest Rate Retirement Deferred Fees. Interest Rate Retirement Deferred Fees
shall be credited to the Interest Rate Retirement Deferred Fees Account, which
shall earn Treasury Note Based Interest, compounded quarterly, until paid.
Section 6.04 Periodic Installments. In the event of the death of a Participant
who has commenced receiving Periodic Installments, the entire remaining amount
of his or her Retirement Deferred Fees shall be distributed to the Participant's
Beneficiary. Such distribution shall be made in a lump sum within ninety (90)
days of the date of such death.
Section 6.05 Termination of Service as a Director. The Retirement Deferred Fees
Account of a Participant whose Termination of Service as a Director occurs for
reasons other than Retirement shall be distributed in a lump sum within sixty
(60) days following the Participant's Termination of Service as a Director for
reasons other than Retirement; subject, however, to the limitations set forth in
Section 6.06.




--------------------------------------------------------------------------------





Earnings shall be credited on undistributed Retirement Deferred Fees Accounts,
and annual installment payments shall be adjusted to reflect such additional
earnings, based on the remaining number of installment payments to be
distributed and based on Treasury Note Based Interest, computed quarterly.
Section 6.06 Limitations on Distribution. Notwithstanding any provision of the
Plan to the contrary, Fees deferred under the Plan shall not be distributed
earlier than the first to occur of the following:
(a)    separation from service as determined by the Secretary of the Treasury;
(b)    the date the Participant becomes disabled (within the meaning of Section
409A(a)(2)(C) of the Code);
(a)death of the Participant;
(b)a specified time (or pursuant to a fixed schedule) specified under the Plan
at the date of the deferral of such Fees;
(c)to the extent provided by the Secretary of the Treasury, a change in the
ownership or effective control of Eaton, or in the ownership of a substantial
portion of the assets of Eaton; or
(d)the occurrence of an unforeseeable emergency as defined in Section
409A(a)(2)(B)(ii) of the Code.
VII. Amendment and Termination
Section 7.01 Right to Amend or Terminate. Eaton fully expects to continue the
Plan but it reserves the right, except as otherwise provided herein, at any time
by action of the Committee, to modify, amend or terminate the Plan for any
reason, including adverse changes in the federal tax laws. Notwithstanding the
foregoing, upon the occurrence of a Change in Control, no amendment,
modification or termination of the Plan shall, without the consent of any
particular Participant, alter or impair any rights or obligations under the Plan
with respect to that Participant.
Section 7.02 American Jobs Creation Act of 2004. The Plan is intended to provide
for the deferral of compensation in accordance with the provisions of Section
409A of the Code and Treasury Regulations and published guidance issued pursuant
thereto. Accordingly, the Plan shall be construed in a manner consistent with
those provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by Eaton to reflect or otherwise facilitate
compliance with such provisions with respect to amounts deferred on and after
January 1, 2013, including as contemplated by Section 885(f) of the American
Jobs Creation Act of 2004.
Section 7.03 Plan Termination in Connection with Change in Control. The Board
shall have the authority, in its sole discretion, to terminate the Plan and pay
each Participant's entire Account to the Participant or, if applicable, his
Beneficiary, pursuant to an irrevocable action taken by the Board within the
thirty (30) days preceding a Change in Control. This Section 7.03 will only
apply to a payment under the Plan if all agreements, methods, programs, and
other arrangements sponsored by the “service recipient” (as defined under
Treasury Regulation § 1.409A-1(g)) immediately after the time of the Change in
Control event with respect to which deferrals of compensation are treated as
having been deferred under a single plan within the meaning of Treasury
Regulation § 1.409A-1(c) (2) are terminated and liquidated with respect to each
Participant that experienced the Change in Control event, so that under the
terms of the termination and liquidation all such Participants are required to
receive all amounts of compensation deferred under the terminated agreements,
methods, programs, and other arrangements within 12 months of the date the
service recipient irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs and other arrangements. Solely for
purposes of this Section 7.03, where the Change in Control event results from an
asset purchase transaction, the applicable service recipient with the discretion
to liquidate and terminate the agreements, methods, programs, and other
arrangements is the service recipient that is primarily liable immediately after
the transaction for the payment of the deferred compensation.
VIII. Administration
The Plan shall be administered by the Committee. The Committee shall interpret
the provisions of the Plan where necessary and may adopt procedures for the
administration of the Plan which are consistent with the provisions of the Plan
and any rules adopted by the Committee.
Each Participant or Beneficiary must claim any benefit to which such Participant
or Beneficiary may be entitled under the Plan by a written notification to the
Committee. If a claim is denied, it must be denied within a reasonable period of
time in a written notice stating the specific reasons for the denial. The
claimant may have a review of the denial by the Committee by filing a written
notice with the Committee within sixty (60) days after the notice of the denial
of his or her claim. The written decision by the Committee with respect to the
review must be given within one hundred and twenty (120) days after receipt of
the written request.
The determinations of the Committee shall be final and conclusive.




--------------------------------------------------------------------------------





IX. Termination and Change in Control
Section 9.01 Termination and Change in Control. Notwithstanding anything herein
to the contrary other than Section 6.06, upon the occurrence of a Termination
and Change in Control, the Participants shall be entitled to receive from the
Company the payments as provided in Section 9.02.
Section 9.02 Payment Requirement. No later than the date a Participant makes an
initial election under the Plan, the Participant shall select one of the payment
alternatives set forth below with respect to the Participant's Account. The
payment alternatives are as follows:
(a)    a Lump Sum Payment within thirty (30) days following the Termination and
Change in Control;
(b)    payment in semiannual or annual payments, over a period not to exceed 15
years, as selected by the Participant at the time provided in the first
paragraph of this Section 9.02, commencing within thirty (30) days following the
Termination and Change in Control which are substantially equal in amount or in
the number of share units being valued and paid or in the number of Eaton Common
Shares being distributed, except that earnings attributable to periods following
Termination and Change in Control shall be included with each payment.
Payment of such amounts shall be made to each such Participant in accordance
with his or her selected alternative as provided in Section 9.02.
X. Miscellaneous
Section 10.01 Adjustments. In the event of a reorganization, merger,
consolidation, reclassification, recapitalization, combination or exchange of
shares, shares split, shares dividend, rights offering or similar event
affecting shares of the Company, the Committee shall equitably adjust the number
of share units previously allocated to the Accounts of Participants as Common
Share Retirement Deferred Fees.
Section 10.02 Designation of Beneficiaries. Each Participant shall have the
right, by written instruction to the Committee, on a form supplied by the
Committee, to designate one or more primary and contingent Beneficiaries (and
the proportion to be paid to each, if more than one is designated) to receive
his or her Account balance upon his or her death. Any such designation shall be
revocable by the Participant.
Section 10.03 Committee Actions. All actions of the Committee hereunder may be
taken with or without a meeting, as permitted by law and by the Company's
organizational documents.
Section 10.04 Assignment. No benefit under the Plan shall be subject to
anticipation, alienation, sale, transfer or encumbrance, and any attempt to do
so shall be void. No benefit hereunder shall in any manner be liable for the
debts, contracts, or liabilities of the person entitled to such benefits. During
a Participant's lifetime, rights hereunder are exercisable only by the
Participant or the Participant's guardian or legal representative.
Notwithstanding the foregoing, nothing in this Section shall prohibit the
transfer of any benefit by will or by the laws of descent and distribution or
(if permitted by applicable regulations under Section 16(b) of the Securities
Exchange Act) pursuant to a qualified domestic relations order, as defined under
the Code and the Employee Retirement Income Security Act of 1974, as amended.
Section 10.05 No Funding Required. The obligations of Eaton to make payments
shall be a liability of Eaton to the Participant. Eaton shall not be required to
maintain any separate fund or reserve, or purchase or acquire life insurance on
a Participant's life, or otherwise segregate assets to assure that any
particular asset of Eaton is available to make such payments by reason of
Eaton's obligations hereunder. Nothing contained in the Plan shall be construed
as creating a trust or other fiduciary relationship between Eaton and a
Participant or any other person.
Section 10.06 No Contract for Services. The Plan shall not be deemed to
constitute a contract for services between Eaton and a Participant. Neither the
execution of the Plan nor any action taken by Eaton, the Board or the Committee
pursuant to the Plan shall confer on a Participant any legal right to be
continued as a member of the Board or in any other capacity with Eaton
whatsoever.
Section 10.07 Governing Law. The Plan shall be construed and governed in
accordance with the law of the State of Ohio to the extent not covered by
Federal law.
Section 10.08 Effective Date. The Plan was adopted by the Board on December 12,
2012, effective January 1, 2013.
Section 10.09 Issuance of Eaton Common Shares. Notwithstanding any other
provision of this Plan, (a) Eaton shall not be obliged to issue any shares
pursuant to an award unless at least the par value or nominal value of such
newly issued share has been fully paid in advance in accordance with applicable
law (which requirement may mean the holder of an award is obliged to make such
payment) and (b) Eaton shall not be obliged to issue or deliver any shares in
satisfaction of awards until all legal




--------------------------------------------------------------------------------



and regulatory requirements associated with such issue or delivery have been
complied with to the satisfaction of the Committee.


APPROVAL AND ADOPTION
The 2013 Non-Employee Director Fee Deferral Plan is hereby approved and adopted.








________________________________            Date: December 12, 2012
Name
________________________________
Title
________________________________            
Name
________________________________
Title
















